Title: To George Washington from Joseph Valentine, 3 August 1762
From: Valentine, Joseph
To: Washington, George



Sir
August 3d 1762

my not hearing from you in so Long a time has put me under a very Great Consern to Know what to do with your tobaco this makes the third Letter I have Rote to you Concerning the tobaco and never have had any answer or heard one silible from you and now am abligd to get the tobo on Bord the ships ass fast ass posable or have Every hogshed Left out ass the ships is to sale the 20th of next month they are in a very great hurrey a Loading and Load very fast Capt. Boyes tels me he has Refusd above 400 hhds al Readey. but he is to take all yours ass you have heare and 60 hogsheds of mr ⟨mutilated⟩ and the Rest of mr Custises is to go on Bord Mr Hanbearys ship which is near the orders you gave me Last year—if your mind is olterd or I have done Rong pray Sir dont Blame me for I Cud not hear from you and was abligd to do ass I did or have the tobaco all

Left in the Curtry, I am now a inspecting the tobaco to get it on Bord ass fast ass posable and ass soon ass it is done shall send you a List of all the Crops and the ships it is put on Bord—and Remain Sir your most humble Servent

Joseph Valentine

